UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

: _ _ __

 

)
ABDULSALAM ALI ABDUL-RAHMAN )
AL-HELA, )
Petitioner, )
)

v. ) Civil Action No. 05-1048 (RCL)
)
BARACK OBAMA, et al., )
Respondents. )
 _ _ _ _ )

ORDER

Having considered the briefs and arguments made by counsel, the applicable law, and the
entire record in this case, it is hereby

ORDERED that Petitioner’s Motion [3 5 3] to Compel the government to reveal to
petitioner the government’s allegations against him and the purported factual bases for its
allegations is DENIED.

lt is SO ORDERED this 12th day of May, 20l6.

- __._»f_a_ __ €U_§M_lzlai§rli
United States District Judge

  
 

  

1